Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-26, 28 and 97-100, 102, and 104-106  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,651,400 (Corts) in view of US Patent 3,136,295 (Gramo) and in further view of US Patent 7,441,569 (Lease).
In Re claims 24 and 25 Corts discloses a cap (20) for a tank comprising housing having a throat (25) and a top end (9), and a first port in the top end provided with a connection for securing a hose (8) to the cap (Column 7, lines 45-65). Corts further discloses a third port (opening at top end of space 30 in Figure 4) for exhausting air from the tank further comprising a line (13) extending from the third port (Column 5, lines 30-45).
Corts doesn’t disclose a second port holding a fuel level sensor which detects low and high levels in the fuel tank. Corts also doesn’t disclose the air being exhausted from the tank to atmosphere.
Gramo discloses a connector for a tank having a port, said port holding a level sensor (Port 18a, holding whistle 22a connected to float 35). Gramo further discloses a vent which exhausts air from the tank to atmosphere (aperture 19).
Lease discloses a fuel tank (100) equipped with a level (104) sensor which detects high and low fuel conditions representing high and low fuel levels (110) (sensor detects and transmits data at all fuel levels, shown schematically in Figure 7, Column 4, lines 10-35).

The limitation in the preamble of claim 24 of “a cap for a fuel tank of equipment at a well site during fracturing of a well” is considered intended use and accorded patentable weight only where it alters the structure of the claimed apparatus. In this case, the Corts apparatus could be used as a cap for a fuel tank at a well site during fracturing of a well.
In Re claim 26 Corts discloses a third port (opening at top end of space 30 in Figure 4) for exhausting air from the tank further comprising a line (13) extending from the third port (Column 5, lines 30-45).
In Re claim 28 Corts in view of Gramo and Lease discloses all the limitations.
Lease further discloses a fuel tank (100) equipped with a level (104) sensor which detects high and low fuel conditions and a wireless transceiver (106) for transmitting signals representing high and low fuel levels to a remote controller (110) (sensor detects and transmits data at all fuel levels, shown schematically in Figure 7, Column 4, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corts apparatus by adding a level sensor connected to a wireless transceiver, in order to permit a user to monitor a tank fuel level from a distance.
In Re claim 97 Corts discloses a bottom end (base 24) adapted to connect to the fuel tank, but doesn’t disclose that the bottom end is releasably connected.
Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, page 10, line’s 18-28, applicant has not disclosed any criticality for the claimed limitations.
In Re claims 98, and 102 Corts in view of Gramo  and Lease discloses all the limitations.
Lease further discloses a fuel tank (100) equipped with a level (104) sensor which detects high and low fuel conditions and a wireless transceiver (106) for transmitting signals representing high and low fuel levels to a remote controller (110) (sensor detects and transmits data at all fuel levels, shown schematically in Figure 7, Column 4, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corts apparatus by adding a level sensor connected to a wireless transceiver, in order to permit a user to monitor a tank fuel level from a distance.
In Re claims 99 and 100 Corts discloses a third port (opening at top end of space 30 in Figure 4) for exhausting air from the tank further comprising a line (13) extending from the third port (Column 5, lines 30-45).
In Re claims 104 and 105 Gramo discloses a float (35).
In Re claim 106 Corts discloses a bottom end (base 24) adapted to connect to the fuel tank, but doesn’t disclose that the bottom end is releasably connected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the bottom end of the Corts apparatus separable, since it has been held that constructing a formerly integral structure in various elements involves only routine Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, page 10, line’s 18-28, applicant has not disclosed any criticality for the claimed limitations.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corts in view of Gramo and Lease and in further view of US Patent 5,531,247 (Borst).
In Re claim 27 Corts in view of Gramo  and Lease discloses all the limitations, but doesn’t disclose an overfill prevention valve.
Borst discloses a tank filling connection having a valve (24) connected to a float (28) which closes the valve to prevent overfill of the tank (Column 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corts apparatus by equipping the first port with an overfill prevention valve, in order to provide an additional measure to prevent overfilling of the tank.
Claim 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corts in view of Gramo and Lease and in further view of US PGPub 2003/00234254 (Grybush).
In Re claim 96 Corts in view of Gramo and Lease discloses all the limitations, but doesn’t discloses a fuel vent which comprises slots.
Grybush discloses a cap for a fuel tank which uses slots to vent excess pressure (41, Paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corts apparatus by making use of cap vents, in order to provide a pathway for excess vapor pressure which does not require vapor reclamation.
Claim 101 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corts in view of Gramo and in further view of Lease and in further view of Borst

Borst discloses a tank filling connection having a valve (24) connected to a float (28) which closes the valve to prevent overfill of the tank (Column 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corts apparatus by equipping the first port with an overfill prevention valve, in order to provide an additional measure to prevent overfilling of the tank.
Claim 103 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corts in view of Gramo and in further view of Lease and in further view of US PGPub 2007/0074782 (Fiore).
In Re claim 103 Corts in view of Gramo and Lease discloses all the limitations, but doesn’t disclose the communication device comprising a wired channel.
Fiore discloses a tank sensor which can make use of a wireless or a wired channel with a communication device (Paragraph 43).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make use of a wired channel between a level sensor and a communication device, in order to prevent spark formation in an area containing flammable fluids.
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. While applicant is correct that Lease does not disclose the use of a level sensor which is located in a port of a fuel cap, this teaching is provided in the Gramo reference which provides an example of the use of a fuel level sensor which is located in a port of a fuel cap (as discussed above in Re claim 24). One of ordinary skill in the art when presented with the disclosures of Corts, Gramo, and Lease, would recognize the advantage of a fuel sensor which is located in a cap (ease of repair or replacement for example), and would have the necessary skill to position any of the fuel sensors taught in the Lease reference (Column 4, lines 10-35), which were capable of detecting both low and high fuel levels, thusly. Furthermore, the motivation of providing a user with information regarding the level of liquid in a tank during filling (rather than merely an alert when a fill level is reached) would have been an obvious one in any filling operation where such information could be used to determine the time remaining in the filling operation for example.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/               Primary Examiner, Art Unit 3753